50 F.3d 5
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Warren H. COX;  Bernard Reid McKINNON;  Frederick W.Corbett, Plaintiffs-Appellants,andMichael SIMMONS, Plaintiff,v.James HUNT, Governor of North Carolina;  James Martin,Former Governor of North Carolina;  Franklin Freeman,Secretary of Corrections for the State of North Carolina;Aaron Johnson, Former Secretary of Corrections for the Stateof North Carolina;  Lynn Phillips, Director of Prisons;Nathan Rice;  Martin J. McDade, Superintendent of HarnettCorrectional Institution;  Odis Temple, AssistantSuperintendent;  Fred Cummings, Assistant Superintendent;A. L. Gregory, Captain;  Larry Stone, Lieutenant;  WillieSurles, Sargeant;  W. H. McCormick, Officer;  C. Stancel,Officer;  Betty Bain;  Willis Adcock;  Charles Watkins;Paul Bass;  Peggie Jones;  NC Monroe Construction Company,Defendants-Appellees.
No. 94-7442.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 19, 1995Decided:  February 22, 1995

Warren H. Cox, Bernard Reid McKinnon, Frederick W. Corbett, Appellants Pro Se.
James Peeler Smith, Assistant Attorney General, M. Lynn Jarvis, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina;  William C. Scott, BROOKS, PIERCE, McLENDON, HUMPHREY & LEONARD, Greensboro, North Carolina, for Appellees.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal from the district court's order denying relief on their 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Cox v. Hunt, No. CA-93-363-5-BO (E.D.N.C. Nov. 8, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED